IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                  September 25, 2001 Session

                STATE OF TENNESSEE v. JOHN A. BOATFIELD

                     Appeal from the Criminal Court for Hamilton County
                       Nos. 222129, 2221315   Rebecca J. Stern, Judge



                                  No. E2000-01500-CCA-R3-CD
                                       December 20, 2001



JOSEPH M. TIPTON , J., concurring.


         I concur in all respects save one. I seriously question the conclusion that all of the victim’s
statements to her mother were admissible as excited utterances. A declarant’s opinion about who
caused an event would ordinarily not be admissible even if the declarant appeared and testified at
a trial. Here, I do not believe that the victim’s opinion about who started the fire was admissible.
However, given the location and timing of the fire, the inferences drawn by the victim as to the
potential cause of it would be obvious to the jury in any event. Thus, I do not believe that the error
affected the verdict.


                                                               _____________________________
                                                               JOSEPH M. TIPTON, JUDGE